J-S50011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.I.M.W., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 589 EDA 2020

               Appeal from the Decree Entered January 29, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000393-2019

    IN THE INTEREST OF: A.I.M.W., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 590 EDA 2020

                Appeal from the Order Entered January 29, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0003011-2017


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                             Filed: January 21, 2021

        K.W. (“Mother”) appeals from the decree and order, both dated January

29, 2020, that granted the petitions filed by the Philadelphia Department of

Human Services (“DHS”) to involuntarily terminate Mother’s parental rights to

A.I.M.W. (“Child”) (born in August 2014) pursuant to Sections 2511(a)(2),

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50011-20



(5), (8), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, and to change

the permanency goal from reunification to adoption under the Juvenile Act, 42

Pa.C.S. § 6351.1 We affirm.

       The trial court summarized the facts and relevant history as follows:

       DHS originally became involved with this family on November 9,
       2016, when DHS received a General Protective Services (“GPS”)
       report alleging that the family home’s gas and water utility
       services were disconnected; the family used the microwave to
       cook; Mother had a learning disability; and Maternal
       Grandmother, who also resided in the home, had serious
       substance abuse issues. This report was determined to be valid.
       On December 21, 2016, Community Umbrella Agency (“CUA”)
       Wordsworth implemented in[-]home services. On December 23,
       2016, DHS visited the home of Maternal Cousin and determined
       the home was appropriate. Child was residing with Maternal
       Cousin until necessary repairs could be made to the family home.
       On December 29, 2016, CUA visited the family home and
       determined that it was still inappropriate because the utilities were
       still disconnected and there was significant structural damage to
       the home. On January 5, 2017, CUA visited Mother’s home. CUA
       discovered that[,] although the home had electricity, Maternal
       Grandmother would use one lamp, [and] moved from room to
       room, to have light. CUA also discovered that the home was
       extremely cold and had no running water. Maternal Grandmother
       indicated that the home did not have any plumbing for two years.

       On January 10, 2017, CUA held the initial single case plan (“SCP”)
       meeting. Child’s goal was identified as “stabilize family.” Mother’s
       objectives were to address safety issues and ensure Child’s basic
       daily needs were met; apply for food stamps and cash assistance;
       ensure Child attend[ed] scheduled appointments with her primary
       care physician (“PCP”) and neurologist; continue to follow the
       safety plan; and explore alternative housing options. On January
       11, 2017, Mother and Maternal Cousin signed a safety plan for
____________________________________________


1  On January 29, 2019, the trial court involuntarily terminated the parental
rights to any unknown fathers to Child. See N.T., 1/29/20, at 22. During the
pendency of the case, no father was named or appeared, and no father is
listed on Child’s birth certificate. Id.

                                           -2-
J-S50011-20


     [C]hild, which stipulated that Child would remain in Maternal
     Cousin’s care until the safety threats were eliminated from the
     home.

     On February 7, 2017, CUA visited Mother’s home. Maternal
     Grandmother stated that she had spoken to a neighbor
     (“Neighbor”) who worked [for] Habitat for Humanity[,] and
     Neighbor agreed to work on Mother’s home with some volunteers
     for a discounted rate. Maternal Grandmother also stated that she
     would continue to search for low-income housing. On February
     16, 2017, Maternal Grandmother stated that Neighbor and his
     crew would start working on the home the following week and that
     she was receiving Social Security benefits. CUA informed Mother,
     Maternal Grandmother, and Maternal Cousin that Child could not
     reside in the family home until the home was repaired. CUA also
     indicated that when Child was ready for school, someone would
     have to ensure that all necessary documents were signed, and
     that Child attended medical and dental appointments on a
     consistent basis. Maternal Cousin stated that she would be willing
     to sign all necessary documents for Child because Mother did not
     read well or understand what the documents stated. Mother
     agreed to the arrangement.

     On April 10, 2017, CUA discovered that the necessary repairs to
     the home were not completed. On May 22, 2017, CUA discovered
     that the roof of the family home had collapsed. On May 22, 2017,
     Maternal Cousin indicated that Mother and Maternal Grandmother
     returned to family home because they were not contributing to
     Maternal Cousin’s household, although Child remained with
     Maternal Cousin. Maternal Cousin also indicated that Mother had
     not returned to visit with Child or call[ed] to see how Child was
     doing. On June 9, 2017, CUA spoke with Maternal Cousin about
     kinship care for Child due to the ongoing issues with the family
     home. On July 12, 2017, Mother was informed that Maternal
     Cousin could not receive kinship care benefits because Maternal
     Cousin did not own or rent the home where she was residing. On
     August 3, 2017, Maternal Cousin signed another safety plan that
     indicated that Child would temporarily reside with Maternal Cousin
     and that she would ensure Child’s medical needs were met. On
     September 15, 2017, CUA visited Maternal Cousin’s home. CUA
     discovered the home had a hole in the ceiling and mold. Maternal
     Cousin indicated that she did not know how to work with Child
     because she cried all the time; she was not prepared to care for
     Child on a long-term basis; and she wanted to know when Child

                                   -3-
J-S50011-20


     could return to Mother’s care. CUA indicated that Child could not
     return to Mother’s care until the home was repaired and had
     operable utilities. Maternal Cousin indicated that Mother would
     not visit Child and on the occasions that she did, Mother would
     watch television and not engage with Child.

     On October 20, 2017, DHS attempted to obtain an Order of
     Protective Custody (“OPC”) for Child, due to a “family
     arrangement that failed.” Child had resided in Maternal Cousin’s
     home for approximately ten months and Maternal Cousin indicated
     that she was unable to care for Child on a long-term basis. A
     family group decision making meeting was held for Child and it
     had been determined that no one else in the family was able to
     care for Child. Maternal Cousin agreed to care for Child until a
     placement was identified. This OPC was denied.

     On October 26, 2017, the SCP was revised. Mother’s objective[s]
     were to address Child’s safety issues and ensure Child’s basic daily
     needs were met; ensure Child attended scheduled appointments
     with her PCP; ensure Child attend[ed] all specialist appointments,
     including neurology, audiology, and genetics at Children’s Hospital
     of Pennsylvania and comply with recommendations; explore
     alternative housing options; visit and interact with Child at least
     once per week; comply with services; attend parenting education
     classes at the Achieving Reunification Center (“ARC”); and comply
     [sic] an intelligence quotient (“IQ”) assessment.

     On November 13, 2017, DHS filed a dependency petition for Child,
     citing the ongoing issues regarding the family home.           On
     December 6, 2017, Child was adjudicated dependent based on
     present inability to provide proper parental care and control.
     Maternal Cousin was awarded temporary legal custody of Child.
     The trial court ordered DHS to supervise and to obtain an OPC for
     Child once an appropriate placement for Child was located; Mother
     be referred to the Behavioral Health System (“BHS”) for a
     psychological evaluation and IQ testing; Mother be referred to the
     ARC for appropriate services; Child be referred for an evaluation
     for autism; and Mother attend supervised visits at the [A]gency
     with twenty-four[-]hour confirmation. Subsequently, DHS was
     unable to locate an appropriate placement for Child.

     On February 26, 2018, DHS received a Child Protective Services
     (“CPS”) report alleging that Maternal Cousin had hit Child on her
     buttocks with a belt; Child had a large mark on her buttocks that

                                    -4-
J-S50011-20


      appeared fresh and was bleeding; Child’s underwear was adhered
      to her injury; Child stated that her injury “hurt”; Child stated that
      she did not want to return to Maternal Cousin’s care; and Child
      was undergoing genetic testing for hearing loss. This report was
      indicated. On February 27, 2018, DHS visited Maternal Cousin’s
      home to investigate the allegations of the CPS report, but no one
      was home. DHS left a notification letter requesting Maternal
      Cousin to contact DHS. On February 28, 2018, DHS visited Child’s
      daycare center and spoke with staff, who stated that they were
      unaware of any injuries to Child. A staff member subsequently
      escorted Child to the restroom and observed that she had a large
      square bandage on her buttocks. Child indicated to DHS that
      Maternal Cousin had hit her with the belt but denied that she was
      afraid to return to Maternal Cousin’s home. On that same date,
      DHS visited Maternal Cousin’s home. Maternal Cousin indicated
      that while she was bathing Child, Child had a bowel movement in
      the bathtub; when she removed Child from the bathtub and began
      cleaning Child, Child had another bowel movement; and she hit
      Child on her buttocks and legs with a belt. DHS also observed
      that the home’s roof had a significant leak that appeared to be an
      ongoing issue. On that same date, DHS obtained an OPC for Child
      and placed her in foster care.

      On March 2, 2018, a shelter care hearing was held for Child.
      Mother was not present for this hearing. The trial court lifted the
      OPC, discharged the temporary commitment to DHS, and fully
      committed Child to DHS.

Trial Court Opinion (“TCO”), 5/14/20, at 1-4 (footnotes omitted).

      Permanency review hearings were held in March 2018, May 2018, June

2018, and October 2018. During this time, Mother was referred to ARC but,

following an initial intake, her status was changed to inactive in April 2018

and closed in May 2018 due to non-participation. Id. at 5. In June 2018,

Mother was enrolled in individual services and receiving income through Social

Security, but the court ordered that Mother re-engage with the Community

Council for mental health; CUA follow up with intellectual disability services

(IDS) for Mother; and that Mother attend weekly supervised visits with Child.

                                      -5-
J-S50011-20



Id. In October 2018, Mother was again referred to BHS and ordered to re-

engage with ARC; Mother was also ordered to attend family school and receive

a referral for a parenting capacity evaluation (“PCE”). Id.

       On   December     17,    2018,    the      SCP    was   revised   and    an

alternate/concurrent goal of adoption was identified for Child.          Id. at 6.

Mother was additionally ordered to address her mental health and participate

with   Community     Council,   complete      a   PCE,   and   comply    with   the

recommendations of that evaluation. Id.

       Two additional permanency review hearings were held in December

2018 and March 2019. Id. At the December hearing, Mother was moderately

compliant with the permanency plan, but she was re-referred for a PCE and

to BHS for monitoring. Id. Mother was to begin family school and attend

weekly supervised visits with Child, and her therapist was to provide the court

with Mother’s treatment plan and progress report. Id.

       In March 2019, the court determined that Mother was minimally

compliant with the permanency plan. Mother was again ordered to engage in

mental health services with BHS to monitor Mother. Mother was to provide

verification of SSI, attend a second visit at family school, attend Child’s

medical appointments, and be referred to ARC for housing. Id. CUA was to

follow up with the Division of Intellectual Disability Services (“IDS”) and with

Mother’s PCE date.     Id.   DHS was to explore voluntary relinquishment of

parental rights with Mother. Id.




                                        -6-
J-S50011-20



       On May 29, 2019, DHS filed petitions seeking to involuntarily terminate

Mother’s parental rights and to change Child’s permanency goal from

reunification to adoption.         Prior to the termination hearing, the court

conducted three additional permanency review hearings in June 2019, August

2019, and December 2019. Id. at 6-7. At each hearing, Mother was referred

to BHS for consultation and/or evaluation; to reconnect with services at

Community Council; and to continue supervised visitation. Id.

       On January 29, 2020, the court conducted a termination and goal

change hearing. Mother was not present for the hearing.2 DHS presented the

testimony of Joshua Decker, the CUA Turning Points for Children case

manager, and D.T., Child’s foster mother.3

       At the conclusion of testimony, the court entered its decree terminating

Mother’s parental rights to Child, pursuant to Sections 2511(a)(2), (5), (8),

and (b) of the Adoption Act, and its order changing Child’s permanency goal

to adoption pursuant to Section 6351 of the Juvenile Act. Mother filed two

timely notices of appeal and two Pa.R.A.P. 1925(b) statements of errors

complained of on appeal.4
____________________________________________


2Mother was present for the December 3, 2019 permanency review hearing
and CUA had contact with her in the week prior to the hearing, and there had
been no issues as to service. See N.T., 1/29/20, at 4.

3 Child’s legal interests were represented by Attorney Tracey Chambers
Coleman, who determined that Child did not understand adoption, but was
very engaged with her foster family. See N.T., 1/29/20, at 33, 43.

4This Court entered an order consolidating the two appeals sua sponte on
March 9, 2020.

                                           -7-
J-S50011-20



      Mother now presents the following issues for our review:

      1. Whether the trial court abused its discretion and erred as a
      matter of law in terminating [Mother’s] rights when DHS failed to
      meet its burden that termination of parental rights was warranted
      under 23 Pa.C.S. 2511(a) and (b) and the judge’s decision was
      not supported by competent evidence[?]

      2. Whether the trial court abused its discretion and erred as a
      matter of law in changing the permanency goal from reunification
      as there was not competent evidence that it was in the best
      interests of the child[?]

See Mother’s Brief at 8.

      We review an order terminating parental rights in accordance with the

following standard:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a trial
      court has granted a petition to involuntarily terminate parental
      rights, this Court must accord the hearing judge’s decision the
      same deference that we would give to a jury verdict. We must
      employ a broad, comprehensive review of the record in order to
      determine whether the trial court’s decision is supported by
      competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that “[t]he

standard of clear and convincing evidence is defined as testimony that is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

                                       -8-
J-S50011-20



and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      The first of Mother’s issues pertains to Section 2511 of the Adoption Act,

which governs the termination of parental rights and requires a bifurcated

analysis. In addressing her claims, we are guided by the following:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:




                                      -9-
J-S50011-20


      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Instantly, the trial court terminated Mother’s parental rights pursuant to

Sections 2511(a)(2), (5), (8), and (b). We need only agree with the orphans’

court as to any one subsection of Section 2511(a), as well as Section 2511(b),

in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   Here, we analyze the court’s decision to terminate under Section

2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***



                                     - 10 -
J-S50011-20


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[ ] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Relative to Section 2511(a)(2), Mother argues that DHS did not meet

its burden of proof because she was active in her visitation; attended visits

regularly; and the quality of the visits were good. See Mother’s Brief at 18.



                                    - 11 -
J-S50011-20



Further, Mother argues that she attended therapy consistently; had completed

family school “one time,” did not use drugs, and attended her “ID evaluation”

[sic] and mental health evaluation.   Id.   Mother admits that she did not

undergo a PCE, but contends this was not her fault, as she was not properly

referred. Id. Accordingly, Mother argues there was no objective evidence of

her incapacity to parent. Id.

     The trial court addressed the facts it found relating to subsection

2511(a)(2), stating:

     Mother’s SCP objectives were mental health, housing, parenting,
     attend Child’s medical appointments, complete an IQ test, engage
     with IDS, attend family school, and complete a PCE. Mother
     signed the SCPs when they were revised and attended the
     permanency review hearings through the life of the case, so
     Mother was aware of her objectives. Recently, Mother has
     consistently attended therapy through Community Council.

     Mother does not have a home that is appropriate or safe for
     reunification with Child. Mother is currently residing in the same
     home that was of concern when this case was first opened. One
     of the primary reasons that brought Child into DHS care was
     inadequate housing. CUA visited Mother’s home on January 7,
     2020, and found that the home had a strong smell of urine, paint
     was falling off of the walls, cluttered, and there was no running
     water or gas. Housing has been an ongoing problem throughout
     the life of this case . . . [and t]hose concerns have not been
     remedied. At times, Mother has made some small repairs to the
     home, but the repairs were not enough to make the home
     appropriate or safe. Although Mother was referred to ARC for
     housing, Mother did not complete the program. To date, Mother
     has not completed any type of housing program. When CUA
     speaks with Mother regarding the ongoing housing issues, Mother
     will state that she will address them in the near future, but the
     matters are never resolved.

     Mother has not completed any parenting programs. Mother was
     referred to the ARC for parenting, but Mother did not complete the

                                   - 12 -
J-S50011-20


     program. For approximately two years, Mother has not attended
     any of Child’s PCP or specialist appointments. DHS did inform
     Mother of the appointments in advance, either in person or via
     text message.

     Mother completed an IQ test, as part of a psychological
     evaluation, on December 12, 2017. Mother was found to have an
     IQ level of 65, which was in the first percentile and considered an
     “extremely low” range of intellectual functioning. Mother’s low IQ
     classifies her as having an intellectual disability. Based on
     Mother’s results, Mother was referred for IDS on December 18,
     2018, but Mother was a no call-no show for her scheduled intake
     appointment on March 13, 2019. To date, Mother has never
     engaged with IDS, even though CUA speaks to Mother about
     engaging on a regular basis.

     Throughout the life of the case, Mother was referred to family
     school on multiple occasions. Mother first attended family school
     during the summer of 2019 and was discharged from the program
     in August 2019 after Mother attended approximately half of the
     scheduled program. Mother was most recently referred to family
     school on December 2, 2019.          Mother attended the intake
     appointment at family school on December 20, 2019, but was
     discharged on January 27, 2020. After Mother completed the
     intake appointment, she failed to engage with the program within
     thirty days after completing the intake appointment. Mother was
     referred to complete a PCE on October 4, 2019. To date, Mother
     has failed to complete the PCE.

     In addition to Mother’s objectives, Mother is offered weekly
     supervision with Child at the agency. Since August 2019, Mother
     has attended approximately fifty percent of the visits. Since
     November 2019, Mother attended six out of the eleven offered
     visits with Child. For the life of the case, Mother has not graduated
     beyond supervised visits with Child. While Child is transported to
     the supervised visits, Child would cry and indicate that she did not
     want to go. After the visits, Child was observed being withdrawn
     and quiet. In recent months, Child has not asked to see Mother.

     Mother is minimally compliant with her SCP objectives. Mother’s
     progress towards alleviating Child’s need for placement is
     minimal. Mother’s inappropriate housing and failure to address
     her intellectual disability remain the biggest barriers to
     reunification with Child. Child needs permanency, which Mother

                                    - 13 -
J-S50011-20


        is unable to provide. The conditions and causes of Mother’s
        incapacity, which have existed for the life of the case, cannot or
        will not be remedied by Mother. Mother is not capable of providing
        stability to Child. At the time of the termination and goal change
        trial, Child had been in DHS care for approximately twenty-five
        months. Mother has attended multiple court hearings throughout
        the life of the case and CUA communicated Mother’s SCP
        objectives to her, so she was aware of her objectives. Mother was
        given ample opportunity to put herself in a position to parent, but
        Mother has failed to do so. Mother’s repeated and continued
        incapacity has not been mitigated. The DHS witnesses were
        credible. Mother has demonstrated that she is unwilling to remedy
        the causes of her incapacity in order to provide Child with essential
        parental care, control, or subsistence necessary for her physical
        and mental well-being.

TCO at 8-10 (citations to N.T. omitted, paragraph breaks added).

        Having reviewed the record, we conclude that it supports the findings of

the trial court that Mother has not, and cannot, provide Child with the essential

parental care, control and subsistence necessary for her mental and physical

well-being, and that Mother is unable to remedy the causes of her parental

incapacity, neglect or refusal. While the trial court noted that Mother had

irregularly visited with Child and had begun attending therapy, it is clear that

Mother will not, or cannot, become a capable parent for Child at any point in

the foreseeable future.     It is evident that it is not because Mother has an

intellectual disability, but because she has not tried to remedy her problem by

attending IDS. As the trial court found, “Mother has never engaged with IDS,

even though CUA speaks to Mother about engaging on a regular basis.” TCO

at 9.    Thus, we conclude that DHS has carried its burden of proving the

statutory grounds for termination under Section 2511(a)(2).             Therefore,

Mother is not entitled to relief.


                                       - 14 -
J-S50011-20



      Having resolved that grounds for termination existed under Section

2511(a)(2), we now proceed to the second part of the analysis under

subsection (b). In reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “intangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1992)],
      this Court held that the determination of the child's “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). With respect to the bond analysis

pursuant to Section 2511(b), the Court explained, “the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition.” Id. “Common sense dictates that courts

considering termination must also consider whether the children are in a

preadoptive home and whether they have a bond with their foster parents.”

Id. at 268 (citation omitted). Moreover, in weighing the bond considerations

pursuant to Section 2511(b), “courts must keep the ticking clock of childhood

ever in mind. Children are young for a scant number of years, and we have

an obligation to see to their healthy development quickly. When courts fail,

… the result, all too often, is catastrophically maladjusted children.” Id.




                                     - 15 -
J-S50011-20



     Mother argues that the court erred in finding grounds for termination

pursuant to Section 2511(b) because Mother and Child shared a bond, and

the CUA case manager erred in quantifying the bond as “not a maternal bond.”

See Mother’s Brief at 22. Mother contends vaguely that “there was enough

indication that a bond existed that would be broken” and, accordingly, the

court should not have terminated her parental rights to Child. Id.

     The record supports the trial court’s decision to terminate Mother’s

parental rights pursuant to this section. In its opinion, the trial court re-

emphasized that Mother did not complete her family school objectives;

attended only fifty percent of the visits offered since August 2019; and had

not graduated beyond supervised visits. See TCO at 17. Further, Child would

cry and indicate she did not want to go to visit Mother; was withdrawn and

quiet afterward; and did not ask to see Mother in recent months. Id. The

court further observed:

     Child currently resides in a pre-adoptive foster home. Child has
     lived in this foster home for approximately two years with the
     foster mother, the foster father, the foster family’s biological
     daughter, and an adopted daughter. The adopted daughter is
     five-years-old, the same age as Child. When Child was initially
     placed in the foster home, Child was significantly underweight,
     malnourished, and sick. Child suffered from untreated chronic ear
     infections, a heart condition, and appeared non-verbal.

     Since Child was placed in the foster home, Child has received the
     necessary medical care to address her medical needs. Child has
     been diagnosed with long QT syndrome, a heart rhythm condition.
     Child now regularly attends follow ups with her cardiologist and is
     properly monitored. Child has also received surgery to address
     her hearing impairment caused by Child’s untreated chronic ear
     infections.

                                   - 16 -
J-S50011-20



      Child also exhibits trauma-related behavioral concerns, including
      food insecurity and attention seeking behavior. The foster parent
      has ensured that Child receives therapy and has shown progress
      throughout her placement. Child is currently enrolled in early
      intervention, speech therapy twice per week, physical therapy,
      occupational therapy, and special education services. Child refers
      [to] the foster parent as “mom-mom” or “mom.” Child looks to
      the foster parent for care, comfort and to meet all her needs.
      Child shares her primary parent-child relationship with the foster
      parent. Child also has a close relationship with the adopted child
      in the home. Child would experience hardship if she were
      removed from her current foster home. Child has expressed that
      she does not wish to return to Mother’s care but wants to return
      to the care of the foster parent.

      For approximately two years, Mother has not attended any of
      Child’s PCP or specialist appointments. DHS did inform Mother of
      the appointments in advance, either in person or via text
      message. At the time of the termination trial, Mother was not
      meeting any of Child’s medical needs. Mother was not providing
      Child with safety, stability, care, or comfort. Mother’s relationship
      with Child resembled a sibling relationship or a relationship a child
      would have with an extended relative. Although Child does
      recognize Mother and has a relationship with her, Child’s
      relationship with Mother does not reflect a parent-child
      relationship. Child does not look to Mother [as] her caregiver.
      Mother is not capable of providing stability to Child. It is in Child’s
      best interest to terminate Mother’s parental rights and Child would
      not suffer any irreparable harm if Mother’s rights were terminated.

TCO at 18-24 (citations to N.T. omitted, paragraph breaks added).

      As there is competent evidence in the record that supports the orphans’

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of a parental bond with Mother, we discern no error

or abuse of discretion in its determinations under Section 2511(b). See In

re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012). Accordingly, we affirm

the decree terminating Mother’s parental rights to Child.


                                      - 17 -
J-S50011-20



      Finally, Mother argues that the court erred in changing Child’s

permanency goal from reunification to adoption because there was not

competent evidence that the best interests of the Child were considered. See

Mother’s Brief at 24.

      This Court's standard of review involving a goal change for a dependent

child is as follows:

      In cases involving a court’s order changing the placement goal …
      to adoption, our standard of review is abuse of discretion. In re
      N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that the trial
      court abused its discretion, we must determine its judgment was
      “manifestly unreasonable,” that the court disregarded the law, or
      that its action was “a result of partiality, prejudice, bias or ill will.”
      Id. (quoting In re G.P.-R., 851 A.2d 967, 973 (Pa. Super. 2004)).
      While this Court is bound by the facts determined in the trial court,
      we are not tied to the court’s inferences, deductions and
      conclusions; we have a “responsibility to ensure that the record
      represents a comprehensive inquiry and that the hearing judge
      has applied the appropriate legal principles to that record.” In re
      A.K., 906 A.2d 596, 599 (Pa. Super. 2006). Therefore, our scope
      of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Pursuant to the Juvenile Act, 42 Pa.C.S. § 6351(f), when considering a

petition for goal change for a dependent child, the juvenile court is to consider,

inter alia: (1) the continuing necessity for and appropriateness of the

placement; (2) the extent of compliance with the family service plan; (3) the

extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility of

the current placement goal for the child; and (5) a likely date by which the

goal for the child might be achieved. In re S.B., 943 A.2d at 977. The best


                                       - 18 -
J-S50011-20



interests of the child, and not the interests of the parent, must guide the trial

court. Id. at 978.

      Mother’s argument regarding the goal change, and the trial court’s

discussion of the issue, rely on many of the same facts and arguments as the

discussion of the termination.    We do not disturb the goal change order.

Indeed, Child’s best interests are served by a goal change to adoption. During

twenty-five months that Child was in care, Mother had made minimal progress

towards reunification, had not completed her SCP objectives, and was

minimally compliant with those objectives. Child is living in a pre-adoptive

foster home where she is thriving, attending therapy and early intervention

services, and receiving the appropriate medical care for her serious health

issues. The court found that there is no realistic timeline where Child may be

safely reunified with Mother.     See TCO at 22.      Accordingly, Child’s best

interests are served by a goal change to adoption.

      Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




                                     - 19 -